Mr. Justice Shepard delivered the opinion oe the Court. Under the well-settled rule that where the certificate of the trial judge to the bill of exceptions does not purport to say that nothing else than what appears in the bill of exceptions, as presented to this court, was presented, by way of evidence, to the court below, it will be presumed that there was other evidence heard on the trial sufficient to justify the judgment of that court. Elkins v. Wolfe, 44 Ill. App. 376, and cases there cited; Hall v. Cox, 44 Ill. 382. - The original bill of exceptions was made a part of the record in this court,'by stipulation of parties, and a careful examination of it fails to reveal any words anywhere, from which wre may see, or infer, that it contains all the evidence. The legal presumption referred to, therefore, arises and binds us. The judgment of the Superior Court will therefore be affirmed.